--------------------------------------------------------------------------------

 

Exhibit 10.14

 

(English Translation)

 

Agreement on Use of the International Fare Management System

 

Party A: Beijing Yulian Century Technology Development Co., Ltd.

Party B: Suzhou Journey World Commercial Service Co., Ltd.

Address:

Address:

Telephone:

Telephone:

 

Based on principles of mutual benefits and through friendly negotiations, the
parties hereby agree as follows on the use by Party B of International Ticket
Auto Calculating System (“ITACS”) developed by Party A:

 

1.

System Definition

 

a.

ITACS system provided by Party B to Party A refers to the entire system other
than server, which includes data input, data testing, automatic fare search and
combination computing system, flight fees and taxes search system, database
connection, website interface, and search engine, etc.

b.

Party B shall be responsible for system server and connections to TravelSky.

 

2.

System Usage Fees

 

a.

Party B’s term of use of the ITACS system provided by Party A shall be 3 years,
commencing as of the date of payment upon execution of this agreement. The
parties may agree on extension of the term of use upon expiry of the initial 3
year term based on actual situation.

b.

The usage fees for Party B’s use of the ITAC system provided by Party A shall be
RMB30,000 Yuan per month, and the total usage fees for the 3-year term shall be
RMB1,080,000 Yuan. Effective as of the date hereof, Party B shall pay the usage
fee for the first month no later than upon its use of the system delivered by
Party A, and shall pay the usage fees for each month later before the 20th day
of each month.
 

 

3.

Party A’s Rights and Obligations

 

a.

Upon effectiveness of this agreement, Party A has the right to modify the ITACS
system so as to modify or enhance the functions thereof, without prejudice to
the existing functions of the ITACS system.

b.

Party A has the sole right to determine the modification to the ITACS system,
and Party B shall not force Party A to modify the system; however, Party B may
discuss with Party A on adding or change of functions of the platform. Party A
shall study on Party B’s proposal and analyze the feasibility thereof, and shall
be entitled to fees charges for the customized changes per Party B’s request.

 

 

--------------------------------------------------------------------------------

c.

Party A shall provide a detailed system functions manual before the system is
put into use, and accept Party B’s functionality testing. If there is any
functional or logical error occurring in the testing, the parties shall analyze
the causes thereof, and Party A shall make improvement accordingly upon the
determination of the causes of error.

d.

Party A shall guarantee that all functions of the ITACS system run well without
major functional or operational error.

e.

Party A shall resolve the technical problems occurring during the use of the
system within 2 business days upon its receipt of Party B’s notice.

f.

Party A shall be responsible to provide input training for Party B’s data entry
personnel and necessary technology support.

g.

Party A shall not terminate the cooperation with Party B unilaterally during the
term thereof.

 

4.

Party B’s Rights and Obligations

 

a.

Party B has the right to make a comprehensive test on the ITACS system before it
is put into use. If there is any functional or logical error occurring in the
test, Party B shall have the right to request Party A to make improvement
immediately upon the parties determine that the error occurred is caused by
problems of the system.

b.

Party B shall have the right to use the ITACS system provided by Party A for
commercial purposes (such as website connections and quotation search
applications manually operated by staffs); Party A shall not intervene with such
use.

c.

Party B shall have the right to make suggestions to Party A on improvement to
the system and customized functions per Party B’s demands, the fees of which
shall be negotiated and determined by the parties.

d.

Party B shall be solely responsible for the subsequent data input, and the costs
in connection with taking training courses provided by Party A, including
accommodation and transportation fees, shall be borne by Party B.

e.

Party B may terminate the cooperation with Party A unilaterally by giving 3
month written notice to Party A in advance, and the parties shall negotiate and
agree on the termination upon receipt of such notice. If the cooperation between
the parties is terminated prior to the expiry of the agreement, Party B shall
not be liable for any use fee thereafter.

 

5.

Confidentiality

 

Party B undertakes to keep the cooperation with Party A confidential during the
cooperation term, and shall not disclose said cooperation to its employees other
than the management. Party B undertakes not to disclose any information related
to Party A’s company or employees and the system. If Party A discovers with
certainty of any breach of this Article by Party B, Party A shall have the right
to terminate its cooperation with Party B immediately.

 

--------------------------------------------------------------------------------

 

6.

Liability for Breach

 

In the event of any breach of rights and obligations of the parties as stated
above during the cooperation, upon it is aware of such breach, either party
shall immediately give written notice to the breaching party requiring
discontinuance of such breach, and may terminate the agreement as necessary. The
non-breaching party may claim against the breaching party for losses so
incurred.

 

7.

Miscellaneous

 

a.

The term of this agreement shall be three years, commencing as of the date of
execution.

b.

Any dispute arising out of this agreement or in connection with the cooperation
shall be settled through friendly negotiation, failing which either party may
submit such dispute to Beijing Arbitration Commission, the arbitration award
issued by which shall be final.

c.

This agreement shall be executed in 2 counterparts with the same legal effect, 1
of which shall be retained by each party.

d.

The IFM Development Memorandum of Understanding attached to this agreement shall
come into effect upon the execution of this agreement.

e.

Other matters not set out herein shall be negotiated by the parties and agreed
in writing, which shall be an attachment hereto. Attachments hereto shall have
the same legal effect of this agreement.

 

 

    

Party A: Beijing Yulian Century Technology Development Co., Ltd.

Party B: Suzhou Journey World Commercial Service Co., Ltd.

Signed By:

Signed By:

Corporate Seal: [corporate seal]

Corporate Seal: [corporate seal]

Date: July 21, 2008

Date: July 21, 2008

 

--------------------------------------------------------------------------------

 

Memorandum of Understanding

International Fare Management System (IFM) Development

 

 

Party A: Beijing Yulian Century Technology Development Co., Ltd.

Party B: Suzhou Journey World Commercial Service Co., Ltd.

Project Manager:

Project Manager:

Telephone:

Telephone:

 

On the premise of the parties’ mutual intent to develop IFM and institute system
application, the parties enter into this Memorandum of Understanding to
memorialize the parties’ understanding and cooperation regarding the development
and application of the system.

 

With respect to the development of the SHA472IFM system, the parties agree as
follows:

 

1.

Party A is a leading enterprise in international ticket processing system, its
project leader is also an expert in this field. Party A wishes to support Party
B and provide to Party B core advice and practical guidance in respect of system
development such as programming, logic algorithms, system architecture.

 

2.

Party B is a leader in its industry, and wishes to fully commit itself to the
development of the IFM system. Party B will pay any consultancy fees in respect
of Party A’s advisory work and practical guidance as may be agreed by the
parties. The fee schedule shall be provided for in a separate payment agreement
to be entered into by the parties.

 

3.

Upon the signing hereof, Party B will first make its existing IFM system
available to Party A for evaluation, upon the completion of which Party A will
provide to Party B comprehensive evaluation report and results, which shall form
the basis for detailed implementation plan to be agreed upon by the parties.

 

4.

Within 2 months after the end of first phase licensed use of the system, Party A
will provide constructive advice in respect of the technical skills and
understanding of the IFM system of Party B’s personnel who participated in the
development of the IFM system and other personnel, including the reasonableness
of personnel arrangement, technical skills of the team, any essential attributes
of the development team that are lacking.

 

5.

Concurrently, the parties’ respective business teams will work with each other
to evaluate and finalize any business requirements. Project advisor, technical
team and business team will together organize, draft and finalize the system’s
functionality, efficiency, staged testing and acceptance.

 

6.

As a goal of the development, Party B wishes to complete the development and
application launch of the SHA472IFM system within two quarters of the
development conditions being substantially satisfied. With Party A’s assiduous
advisory work, Party B wishes to improve technical capabilities of its technical
team and broaden the horizon of its international business, and together with
Party A build an innovative international business sales model through mutual
efforts.

 

--------------------------------------------------------------------------------

 

7.

On the premise of the parties’ mutual goals, Party A may make extensive comments
and suggestions in respect of areas of technical, business, and operational
structure, which comments and suggestions may be directed at the highest-level
executive personnel of Party B.

 

8.

On the premise of the parties’ mutual goals, Party A and Party B may mutually
agree on practicable development progress and phases, application areas,
advanced and basic application models. Party B will make its core architectural
technology available to Party A’s project manager during the development stage
so as to benefit from his comments and suggestions.

 

9.

On the premise of the parties’ mutual goals, concurrently with the system
development Party A will provide comprehensive guidance to the relevant Party B
departments on the future application and operation of the SHA472IFM system,
such as fare management logics, fare entry logics, seasonal modification logics,
e-ticket application management, fare change techniques and risk avoidance
techniques. Training of relevant personnel may be arranged in the city where the
system will be put into use – Shanghai.

 

Party A: Beijing Yulian Century Technology Development Co., Ltd.

Party B: Suzhou Journey World Commercial Service Co., Ltd.

[corporate seal]

[corporate seal]

Date:

Date:

 

 

--------------------------------------------------------------------------------